 GUARDIAN PRINTING AND LITHO CORP9and we shall, therefore, include employees in this classification in theunitExpediter, shopThis employee reports to the manager of produc-tion control.His duties are to check stock on production line forshortages of material, to see that sufficient stock is available to per-form work on production schedules, and to inform his superior ofstock shortages that may tie up and delay the meeting of the schedules,From the foregoing, we find that this employee is a plant clerical em-ployee sWe shall, therefore, include him in the unitEmployees in this classification are responsible to theEmployer's Finance Division, a separate division not connected toGyroThey are, however, physically located at Gyro, and performthe customary duties of a factory timekeeper with respect to produc-tion and maintenance employeesThe Board has held that time-keepers such as these are essentially plant clerical employeesThisis true even where certain of their conditions of employment, such astheir supervision, are the same as office employeesAccordingly, weshall include these timekeepers in the unit 9On the basis of the foregoing and the entire record, we find that thefollowing employees of the Employer constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act All production and maintenance employees atthe Employer's Van Nuys, California, plant, including engineeringor engineering lab, prototype and development machinist, expediter,shop, and timekeeper, but excluding equipment test and repair tech-nician; equipment test and repair technician, senior, office clericalemployees, watchmen, guards, professional employees, and all super-visors as defined by the Act[Text of Direction of Election omitted from publication ]'Fairbanks, Morse&Company,117 NLRB 1449, 14529 The Bussaek Company,118 NLRB 1032Guardian Printing and Litho Corp.andLocal 1, AmalgamatedLithographers of America,and NewYorkPrinting Pressmen'sUnion No. 51, and New York Press Assistants'Union No. 23,International Printing Pressmen's and Assistants Union ofNorth America,AFL-CIO,Petitioner.Cases Nos 2-RC--10125and 2-RC-10160November 6, 1959DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Milton Pravitz, hearing125 NLRB No 4 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4:Petitioner in Case No. 2-RC-10125, Local 1, AmalgamatedLithographers of America, hereinafter referred to as Local 1, seeksto represent all lithographic production employees at the Employer'splant in New York, New York, including offset pressmen, assistantoffset pressmen, and the multilith operator. Joint Petitioners in CaseNo. 2-RC-10160, New York Printing Pressmen's Union No. 51, andNew York Press Assistants' Union No. 23, both affiliated with Inter-national Printing Pressmen's and Assistants' Union of North Amer-ica,AFL-CIO, and hereinafter referred to as Printing Pressmen,jointly, seek a unit of all pressmen and assistant pressmen, includingboth letterpress and offset pressmen. Should the Board find appro-priate the unit sought by Local 1, the Printing Pressmen desire thata separate election be ordered for the letterpress pressmen.The Em-ployer contends that only an overall unit of all pressmen is appro-priate.The parties agree that the Employer's bindery departmentemployees should be excluded from any unit herein found appropriate,but leave the unit placement of a washup boy for Board determination.There is no history of collective bargaining.The Employer is engaged in the business of nonretail offset andletterpress printing.In its building, all lithographic (or offset)presses are located on the second floor and operated only by offsetpressmen and their assistants, some six or seven employees, all ofwhom are qualified lithographic trade pressmen.All letterpressmachinery is maintained on the third floor, and is mainly run by about11 letterpress operators including their assistants.Offset pressmenand letterpress employees are under separate supervision.No interchange at all has occurred between the Employer's offsetpressmen and letterpress operators during the 6 weeks of its opera-tions preceding the hearing.Such interchange as did occur prior tothat time was rare and limited only to temporary assignment of oneor two offset pressmen, who are also qualified letterpress operators, tothe letterpress department for a day or so because of an influx of job GUARDIAN PRINTING AND LITHO CORP.11orders there, or because of illness in the letterpress crews and slacken-ing activity in the offset department.No letterpress operators haveever been assigned to perform regular offset printing duties.'Norare any of the Employer's letterpress operators qualified as offsetpressmen.The Board has held, in comparable unit controversies, that offsetpressmen and letterpress employees may not be combined in a singlebargaining unit unless there exists regular interchange between thetwo groups,2 and that, absent this factor the lithographic employeesconstitute a separate appropriate Unit .3As interchange between thepressmen involved herein is rare, we find that a combined unit of theoffset pressmen and letterpress employees is inappropriate.However,as the employees in these two operations comprise separate homoge-neous groups, which are accorded separate representation by theBoard, we find that they constitute appropriate units.'We further find, as the parties agree, that the bindery departmentemployees, who cut, bind, and wrap the finished product, do notproperly belong in either unit because their duties are unconnectedwith the pressmen's craft.Accordingly, we exclude these employees.5The washup boy spends all of his time in the letterpress departmentwashing, packing, and oiling presses there. It does not appear thathe is presently capable of performing a pressman's duties; however, heis being trained by the Employer in the letterpress operation and hasbeen working on the letterpress regularly.We find that the washupboy is a letterpress trainee, and accordingly include him in the unitof letterpress employees.6Accordingly, we shall direct that separate elections be held in thefollowing appropriate units of employees of the Employer at itsNew York, New York, plant, excluding the bindery department em-ployees, guards, professional employees, and supervisors as definedin the Act :(1)All lithographic production employees, including all offsetpressmen, assistant offset pressmen, and the multilith operator.(2)All letterpress production employees, including the letterpresspressmen, letterpress operators or assistants, and the letterpresstrainee.[Text of Direction of Elections omitted from publication.]'Rocco Tenaglla,a letterpress operator regularly assigned to the letterpress depart-ment, spent 3 or 4 clays in the offset department approximately 4 months prior to thehearing.However,this employee,while at the offset department,on this single occa-sion,was attempting only to learn the offset printing process.He has never returnedto the offset department since that time,and continues his work at the present in theletterpress department.Robinson Printers,Inc.,118 NLRB 518.J.Miller Printing Company,122 NLRB 1256.RobinsonPrinters,Inc., supra; ibid.J.Miller Printing Company, supra.I bid.